                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

SHEILA DOUGLAS, SUSIE HALL,             :
MORRIS T. HALL, JR.,
                                        :
                Plaintiffs                  CIVIL ACTION NO. 3:17-1830
                                        :
      v.                                          (JUDGE MANNION)
                                        :
SOUTHWESTERN ENERGY
PRODUCTION COMPANY, a/k/a,              :
SWN PRODUCTION COMPANY,
LLC, and SUSQUEHANNA                    :
GATHERING COMPANY, LLC,
a/k/a SUSQUEHANNA GATHERING             :
COMPANY I, LLC, and DTE
ENERGY a/k/a DTE MIDSTREAM,             :

               Defendant                :


                             MEMORANDUM

     This matter comes before the court upon the court’s sua sponte inquiry

regarding subject matter jurisdiction. Upon review, the court concludes that

it does indeed possess subject matter jurisdiction over this action pursuant

to 28 U.S.C. §1332(a).


       I.   PROCEDURAL HISTORY

     On August 28, 2017, plaintiffs, Sheila Douglas, Susie Hall, and Morris

T. Hall, Jr., (“Plaintiffs”), brought this negligence suit against defendants

Southwestern Energy Production Company, a/k/a SWN Production
Company, LLC, (“SWN”), Susquehanna Gathering Company, LLC, a/k/a

Susquehanna Gathering Company I, LLC, (“Susquehanna”), and DTE

Energy, a/k/a DTE Midstream, (“DTE”), (collectively, “Defendants”), in the

Court of Common Pleas of Susquehanna County, Pennsylvania, alleging

that Defendants harmed Plaintiffs’ lands and residences due to, among other

things, negligent misuse of the land and improper installation of a pipeline.

(Doc. 1-1).

              Susquehanna and DTE filed preliminary objections but, before a

ruling was issued on them, Defendants removed the action to this court.

(Doc. 1). The Defendants then moved for dismissal, (Doc. 6), which the court

granted without prejudice on September 13, 2018, (Doc. 25). The court

additionally issued an order directing the parties to file briefs addressing

whether the court had diversity jurisdiction. (Doc. 27).

      Plaintiffs filed an amended complaint on September 28, 2018, (Doc.

29), but did not file a jurisdictional brief. Susquehanna and DTE filed their

brief on September 28, 2018, (Doc. 31), as did SWN, (Doc. 30). SWN filed a

supplemental jurisdictional brief on October 1, 2018, (Doc. 32), addressing

what it viewed as Plaintiffs’ attempt to defeat diversity jurisdiction through the

amended complaint.




                                      -2-
       II.   STANDARD

      “Federal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded

by judicial decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994) (internal citations omitted). “[F]ederal courts are without power to

adjudicate the substantive claims in a lawsuit, absent a firm bedrock of

jurisdiction. When the foundation of federal authority is, in a particular

instance, open to question, it is incumbent upon the courts to resolve such

doubts, one way or the other, before proceeding to a disposition of the

merits.” Carlsberg Res. Corp. v. Cambria Sav. & Loan Ass'n, 554 F.2d 1254,

1256 (3d Cir. 1977).

      “Without jurisdiction the court cannot proceed at all in any cause.

Jurisdiction is power to declare the law, and when it ceases to exist, the only

function remaining to the court is that of announcing the fact and dismissing

the cause.” Ex parte McCardle, 74 U.S. 506, 514 (1868). This rule “spring[s]

from the nature and limits of the judicial power of the United States and is

inflexible and without exception.” Steel Co. v. Citizens for a Better Env't, 523

U.S. 83, 94-95 (1998) (internal quotation marks omitted). Thus, “[i]t is

presumed that a cause lies outside this limited jurisdiction, and the burden




                                     -3-
of establishing the contrary rests upon the party asserting jurisdiction.”

Kokkonen, 511 U.S. at 377 (internal citations omitted).

      Diversity jurisdiction arises under 28 U.S.C. §1332(a), which states

that federal courts have “original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States.” Complete

diversity, wherein no plaintiff is a citizen of the same state as any defendant,

is necessary. Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d

Cir. 2010). Natural persons are citizens of the states where they are

domiciled. Id. Corporations are citizens of the states in which they are

incorporated, as well as the states in which they have their principal place of

business. Id. To determine the citizenship of a limited liability corporation

(“LLC”), the court must treat it as a partnership, which takes on the

citizenship of each of its partners. Id. at 420. “And as with partnerships,

where an LLC has, as one of its members, another LLC, the citizenship of

unincorporated associations must be traced through however many layers

of partners or members there may be to determine the citizenship of the

LLC.” Id. (internal quotation marks omitted).

      Under 28 U.S.C. §1441(a), a defendant may remove an action brought

in state court to federal district court if the claims fall within the scope of


                                     -4-
federal jurisdiction. The defendant’s right to remove is to be determined by

the plaintiff’s pleading at the time of the petition for removal, and the burden

is on the defendant to show the existence of federal jurisdiction. Abels v.

State Farm Fire & Cas. Co, 770 F.2d 26, 29 (3d Cir. 1985). Where a plaintiff

does not specifically aver in the complaint that the amount in controversy is

less than the jurisdictional minimum, but there is not a factual dispute as to

the amount in controversy, the court should apply the legal certainty test

outlined in St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283 (1938).

See Frederico v. Home Depot, 507 F.3d 188, 193-94 (3d Cir. 2007). The

legal certainty test holds that the amount of damages asserted by the party

claiming jurisdiction controls so long as it is made in good faith, and the

action will be dismissed only if the party challenging jurisdiction can show

from the “face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover [over $75,000], or if, from the proofs, the court is

satisfied to a like certainty that the plaintiff never was entitled to recover that

amount.” Red Cab Co., 303 U.S. at 289.


      III.   DISCUSSION

         a. Citizenship of the Parties

      It is undisputed that all Plaintiffs are citizens of Pennsylvania. As to the

Defendants, in the complaint, Plaintiffs allege that SWN and DTE Energy are
                                       -5-
“foreign corporations” with places of business at Pennsylvania addresses,

and that Susquehanna is a “domestic limited liability company,” also with a

place of business at a Pennsylvania address. (Doc. 1-1, at 4). However, in

both their notice of removal and their jurisdictional briefs, Defendants aver

that DTE is a Michigan corporation with its principal place of business in

Michigan, and that Susquehanna and SWN, while Pennsylvania LLCs, are

citizens of Michigan, and Delaware and Texas, respectively.

      More specifically, Defendants state that SWN’s sole member is a

corporation called Southwestern Energy Company, which was incorporated

in Delaware and maintains its principal place of business in Texas.

Therefore, Defendants argue that SWN is a citizen of Delaware and Texas.

In support of these averments, SWN attached to its brief the declaration of

Chris Lacy, the Assistant Secretary for SWN, who attested to these facts.

(Doc. 30-1).

      As to Susquehanna, Defendants state that Susquehanna’s sole

member is another LLC called Bluestone Pipeline Company, LLC

(“Bluestone”) and that Bluestone’s sole member is the co-defendant DTE,

which is a citizen of Michigan, where it was incorporated and maintains its

principal place of business. Therefore, Defendants argue that Susquehanna,

like DTE, is a citizen of Michigan.


                                      -6-
      Having reviewed the notice of removal, (Doc. 1), the complaint (Doc.

1-1), and the jurisdictional briefs and their attachments, (Doc. 30; Doc. 31;

Doc. 32), the court is satisfied that Defendants’ averments are true.

Accordingly, because each plaintiff, all of whom are citizens of Pennsylvania,

is diverse from each defendant, none of whom are citizens of Pennsylvania,

complete diversity for purposes of 28 U.S.C. §1332(a) is present.


   b. Amount in Controversy

      In both their original complaint, Plaintiffs’ prayer for relief sought

judgment against Defendants on each count “for an amount in excess of Fifty

Thousand ($50,000) dollars, plus interest and costs.” (Doc 1-1, at 5-6). As

defendants note, however, $50,000 is merely the threshold amount to avoid

compulsory arbitration under the local rules of Susquehanna County Court

of Common Pleas. Defendants contend that if Plaintiffs are able to establish

liability and damages as alleged in the original complaint, there is no legal

certainty that the damages would be less than $75,000. More specifically,

Defendants argue a reasonable reading of the complaint—which alleged

“damage to the interior and exterior of the [Plaintiffs’] various lands and

residences, including basement flooding, damage to the landscaping, and/or

well water contamination,” requiring each plaintiff “to spend amounts, or lose

recreational use in order to make the necessary repairs, replacements or
                                    -7-
substitutions at a fair and reasonable price, and further, they now have had

their properties permanently devalued thereby,” (Doc. 1-1, at 4)—indicates

that Plaintiffs have made allegations sufficient to exceed $75,000.1 The court

agrees and is satisfied that, based upon the nature of the allegations in the

original complaint, it cannot be said, to a legal certainty, that Plaintiffs cannot

recover an amount exceeding $75,000.

        Accordingly, the court finds that it possesses subject matter jurisdiction

over this action pursuant to 28 U.S.C. §1332(a). An appropriate order will

issue.

                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: November 20, 2019
17-1830-02




        1
         Defendants also argue that Plaintiffs attempt to contest diversity
jurisdiction in their amended complaint by listing the specific dollar amount
that each plaintiff seeks: $15,980, $68,000, and $7,516. (Doc. 29, at 6-7).
However, although these amounts may not be aggregated since the
Plaintiffs’ interests are not common or undivided, Snyder v. Harris, 394 U.S.
332, 335 (1969), the court need not address this argument since the analysis
of whether removal was appropriate is based upon the Plaintiffs’ pleading at
the time of the petition for removal, Abels, 770 F.2d at 29. Therefore, in this
case, the court must base its evaluation on the Plaintiffs’ original complaint,
which did not list a specific dollar amounts (other than to seek an amount
over $50,000 for each claim). Moreover, “subsequent reduction of the
amount claimed cannot oust the district court's jurisdiction.” Red Cab Co.,
303 U.S. at 295
                                       -8-
